Judgment reversed upon the law and the facts, and new trial granted, with costs to abide the event. We think the plaintiff established by his evidence a prima facie ease, and that there was sufficient evidence from which the jury might find that the agreement was that the note in question was never to be paid by plaintiff, but that defendant was to take up the same from the proceeds of the sales of stock, and that the payments thereafter made by plaintiff to defendant were in effect simply loans for which he is entitled to be reimbursed by the defendant. Kelly, P. J., Jaycox, Manning, Young and Kapper, JJ., concur.